ASSET PURCHASE AGREEMENT This Agreement (“Agreement") is made and entered into as of this 14th day of February, 2008, by and between BLUE EARTH SOLUTIONS, INC., a Delaware corporation ("Buyer”), 8306 Tibet Butler Drive, Windermere, Florida 34786 and PARLIAMENT CONSULTING LLC, a Florida Limited Liability Company, 1th Ave., Delray Beach, FL 33444, and CLAUDIA and NICHOLAS IOVINO, 6364 Amberwoods Drive, Boca Raton, Florida 33433 (collectively "SELLER") (the parties to this Agreement are hereinafter referred to as the "PARTIES") RECITALS A. Seller is engaged in the business (the "Business") of recycling styrofoam waste, owns and markets a flat tire prevention compound, and owns technology relating to a silver, bronze, chrome, copper, and brass plating compounds and other technologies (the "Technologies") and B. Seller desires to sell substantially all of the assets relating to the Business (the "Assets") To Buyer, including but not limited to all intellectual rights to the Technologies whether covered by patents, patent applications, trade secrets, trademarks, trade names, service marks, proprietary data or otherwise, and Buyer desires to purchase the Assets on the terms and subject to the conditions hereinafter set forth; NOW, THEREFORE, in consideration of the premises and the respective warranties, representations, covenants and agreements hereinafter set forth, Seller and Buyer hereby mutually agree as follows: 1. Assets. Seller agrees to sell, assign, transfer and deliver to Buyer, and Buyer agrees to purchase from - Seller, on the Closing Date (as defined in section 4 hereunder), all of the right, title and interest of Seller in and to all of the Assets as listed on Schedule A hereto free and clear of all security interests, liens, claims and other encumbrances not established by this Agreement. The Assets shall not include, and Seller shall retain, all of its cash, certificates of deposit and marketable securities. 2. Liabilities Not Assumed by Buyer. Buyer and Seller understand that Buyer shall not assume, nor shall Buyer in any way be responsible for, any liability, obligation, claim or commitment, contingent, actual or otherwise, known or unknown, of Seller except for accrued payables not to exceed $150,000, it being expressly understood that Seller shall continue to be responsible for any and all other liabilities, obligations, claims or commitments of Seller or the Business entered into on or prior to the Closing Date. The accrued payables in question shall be listed on Schedule "B" hereto by payee and amount and Buyer shall, at closing, deliver to Seller the required cash. 3. Purchase Price and Payment. The purchase price (the "Purchase Price") for the Assets shall be equal to the sum of Seven Million Dollars ($7,000,000). The Purchase Price shall be payable as follows: (a)$200,000 in cash (the "Cash") at the Funding as hereinafter defined. (b)$200,000 in the form of a promissory note in the usual form (the "Note") payable six months from the Funding. (c)$6,600,000 in the form of convertible Series A Preferred Stock of the Buyer. The stock shall have the characteristics and legal consequences described in Schedule "B" hereto. The preferred stock is non- dilutive until $1.5 million of capital net of Seller's payment of $150,000 for accrued payables, $400,000 payments directly to Seller and, if required, up to 10% commission and 3% unaccountable expenses of a licensed investment banker is infused into the company. Seller has the right preserve its percentage of ownership through the purchase of 20% of any future capital placements until the first dividend is paid. (d)A royalty of one-half of one percent of the gross sales price of all products related to patents or proprietary formulations purchased in this agreement, sold by Buyer for a period of twenty years from the date of execution of this agreement. Such royalty shall be paid on an annual basis with payment due on March 15 of each year for the previous fiscal year. Royalties shall be accounted for by Buyer in full with each payment. Furthermore, sales figures shall be subject to review and analysis by Seller at any reasonable time personally or through professionals employed for such purpose. In the event of a shortfall of ten (10%) percent or more, Buyer shall be responsible for the cost of any professional so employed. 4.Closing Date. a.The Closing shall take place as soon as practicable and may occur simultaneously with the execution hereof by all parties. All deliveries by Seller (see subparagraph (b)) shall be in escrow to be delivered by the escrow agent when and only when Buyer shall have completed its proposed private placement and thereby raised and funded the Buyer with not less than $1,500,000.00 net of payment to the Seller of $150,000 for accrued payables, $400,000 payments directly to Seller and, if required, up to 10% commission and 3% unaccountable expenses of a licensed investment banker, in available funds, free and clear of any claim, charge, reduction, diminution, offset or allowance for fees, costs or commissions of any kind incurred by Buyer, except those described above. The receipt of these funds shall be termed the "Funding" and shall occur no later than March 20, 2008, failing which, the escrow agent is instructed and required to return all transfers, assignments, powers of attorney, bills of sale and any other documents delivered to him to the Seller and this agreement shall be terminated. b.At the Closing, Seller shall deliver to Buyer the following: (i)such bill of sale or other good and sufficient instruments of assignment, transfer and conveyance as Buyer shall reasonably request, to convey and to transfer to Buyer all right, title and interest of Seller in the Assets to Buyer, free and clear of all security interests, liens, claims and encumbrances. The physical transfer of the patents will begin immediately upon issuance of the Class A Preferred Stock and funding of the public entity. It typically is a 90 day process to do the physical transfer; (ii)All appropriate instruments granting to Buyer the right to the use of any trade names and trademarks owned or used by Seller in connection with the Business; (iii)such other instrument or instruments of transfer, if any, as shall be necessary or appropriate to vest in Buyer good and marketable title to the Assets; (iv)Delivery of Required Consents (as defined in section 7(b); and (v)Delivery of all UCC-3 termination statements and all other documents and instruments necessary to release and discharge all liens, claims, security interests and other encumbrances on the Assets, if any. (vi)Deliver powers of attorney on all patents in the name of the Company. c.At the Closing, Buyer shall deliver to Seller the following: 3 (i)The cash for payables. (ii)The Note; and (iii)An irrevocable commitment for the preferred stock or the shares themselves if the public company shall by then have been acquired; or, if not, shares representing a twenty (20%) interest in Buyer. 5. Representations, Warranties and Covenants of Seller. Seller hereby represents and warrants, and from and after this date, covenants to Buyer as follows: (a) Organization and Authority. Seller is a corporation, duly organized, validly existing, and in good standing under the laws of the State of Delaware and has all requisite corporate power and authority to carry on its business as it is presently being conducted, to enter into this Agreement, and to carry out and perform the transactions contemplated hereby. The execution, delivery and performance of this Agreement by Seller has been duly authorized and approved by its sole shareholder and its Board of Directors, and will not violate its Articles of Incorporation, By-Laws, or any agreement to which it is a party or by which it is bound or any law, rule, regulation or court order. This Agreement, and all other instruments, documents and agreements to be delivered by Seller in connection therewith, are the legal, valid and binding obligation of Seller enforceable in accordance with its, and their, terms. 2 (b) Title. Seller has good and marketable title to all of the Purchased Assets, free and clear of any liabilities, obligations, claims, security interest, liens or encumbrances. (c) Assets. The Assets comprise all of the assets which are necessary to conduct the Business in the manner that it has been previously conducted. 6. Representations, Warranties and Covenants of Buyer. Buyer hereby represents and warrants covenants to Seller as follows: Organization and Authority. Buyer is a corporation, duly organized, validly existing, and in good standing under the laws of the State of Delaware and has all requisite corporate power and authority to carry on its business as it is presently being conducted, to enter into this Agreement, and to carry out and perform the transactions contemplated hereby. The execution, delivery and performance of this Agreement by Buyer has been duly authorized and approved by its shareholders and its Board of Directors, and will not violate its Articles of Incorporation, By-Laws, or any agreement to which it is a party or by which it is bound or any law, rule, regulation or court order. This Agreement, and all other instruments, documents and agreements to be delivered by Buyer in connection therewith, are the legal, valid and binding obligation of Buyer enforceable in accordance with its, and their, terms. 7. Actions Prior to the Closing Date. The Parties covenant to take the following actions between the date hereof and the Closing Date: (a)Investigation of Seller by Buyer. Seller shall afford to the officers, employees and authorized representatives (including, without limitation, independent public accountants and attorneys) of the Buyer a full and complete opportunity to conduct and complete its acquisition review and analysis of the Purchased Assets and Assumed Liabilities (the "Acquisition Review"), including a review of Seller's books and records, financial information, contracts and agreements (including all non-competition and non-solicitation covenants binding on Seller or its employees), inspection and review of the physical operations of the Seller's business, and the right to contact and communicate with Seller's vendors, creditors, customers, employees, independent contractors and others having a business relationship with Seller. Buyer agrees that it will keep and maintain any and all information obtained by it, its agents, and counsel, confidential, and will not make use of any such information other than for its evaluation of the proposed transaction. (b)Consents and Approvals. Seller shall use its best efforts promptly to obtain all consents and amendments from parties to patents, licenses and other agreements which require consent, together with estoppel letters, from parties to material agreement, if any (the "Required Consents"). (c)Exclusive Dealing.
